DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 4-5 on page 44:
“first to fourth resistors each configured to change in resistance with a strength of the magnetic field component;”

	(Examiner’s Note: the amendment to claim 1 is because it appears that “a” before the limitation “strength” is missing and to make the claim limitation clearer as it is read)

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“an end of the first resistor opposite to the first connection point and an end of the third resistor opposite to the second connection point are connected to the power supply port, an end of the second resistor opposite to the first connection point and an end of the fourth resistor opposite to the second connection point are connected to the ground port, and the first and second resistors are located between the third and fourth resistors in a second direction orthogonal to the first direction,” when used in combination with all other limitations of claim 1.
	Claims 2-9 are allowed for depending on claim 1.
	Regarding independent claims 10 and 13, these claims incorporate the claim limitations of claim 1 and are thus allowed for similar reasons as claim 1.
	Claims 11-12 are allowed for depending on claim 10.
Claims 14-15 are allowed for depending on claim 13.

The closest references are found based on the updated search:
a)  Holm et al. discloses “Magnetic field sensor with multiple sense layer magnetization orientations” (see 2017/0212175)
b)  Lassalle-Balier et al. discloses “Layout of magnetoresistance element” (see 11187764)
c)  Furukawa et al. discloses “Magnetic position detection device” (see 8791692)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867